Citation Nr: 1341337	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  12-26 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1.  Entitlement to a service connection for bilateral hearing loss.

2.  Entitlement to a service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran had active service in the Navy from October 1942 to November 1945, so during World War II.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claims, the Veteran testified at a videoconference hearing in October 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  Relevant to that proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Here, to this end, during the hearing the presiding VLJ clarified the issues and explained the basis of the prior determination denying these claims and discussed the elements of the claims that were lacking to substantiate entitlement to the claimed benefits.  In addition, the VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might tend to substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  To the contrary, the hearing focused on the evidence needed to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in § 3.103(c)(2).

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Bilateral hearing loss disability was not shown in service, was not manifested to a compensable degree within one year of separation from service, and the most probative (meaning competent and credible) evidence indicates it is not the result of repeated exposure to loud noise during the Veteran's service and consequent injury to his ears (i.e., acoustic trauma).

2.  As well, tinnitus was not manifested during his service and is not the result of it.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by the Veteran's service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  His tinnitus also was not incurred in or aggravated by his service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding these claims, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") portion of it, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning the claims.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of this notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims (Court/CAVC) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after", VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  So, ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing all necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated, rather preserved, in that the Veteran is still given an opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 20 Vet. App. 370, 376 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notices errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the record reflects that prior to initial adjudication of these claims in October 2010, so in the preferred sequence, the Veteran was mailed a letter in July 2010 advising him of the evidence needed to substantiate his claims and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  That letter also discussed the "downstream" disability rating and effective date elements of his claim, which only actually come into play in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007)..

VA also has made the required reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate these claims.  38 U.S.C.A. § 5103A.  To this end, VA has obtained his service treatment records (STRs), post-service VA clinical records and private medical records, VA examination report, and his lay statements.

The Veteran also has been provided an adequate examination in response to his claims of entitlement to service connection for bilateral hearing loss and tinnitus.  VA provided him an examination in October 2010.  In conjunction with the examination, the claims file and treatment records were reviewed, his history taken, and a clinical evaluation performed.  The diagnoses given and conclusions provided were consistent with the examination report and other evidence in the file, including most importantly as concerning the etiology of these claimed conditions and their alleged relationship with his military service.  Therefore, he has been afforded an adequate examination regarding his claims such that additional examination or opinion is not required or needed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See also 38 C.F.R. §§ 3.327(a), 4.2.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained and that is obtainable.  Hence, no further notice or assistance to him is required to fulfill VA's obligations in developing his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Accordingly, the Board will address the merits of his claims.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F3d. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The Federal Circuit Court noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, 708 F3d. at 1336.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  Significantly, the Federal Circuit Court indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the 
three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added).  Id. at 1339. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id. at 1338-40.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship between the condition in service and the present condition is required."  Id.  at 1338; see also id. at 1336, 1340 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)).  A particular type of hearing loss, namely, sensorineural hearing loss, as an organic disease of the nervous system, is however recognized as chronic under § 3.309(a) and therefore within the purview of the continuity of symptomatology pleading exception afforded by § 3.303(b).  The Veterans Benefits Administration's (VBA's) M21-1MR has a section titled "Determining Impaired Hearing as a Disability," which includes the following note:  "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)." 
M21-1MR III.iv.4.B.12.a.  Tinnitus, on the other hand, is not considered to be a chronic disease, per se, according to § 3.309(a), so not subject to this continuity of symptomatology pleading and proof exception provided by § 3.303(b).

Sensorineural hearing loss also is eligible for presumptive service connection if shown to have manifested a compensable degree (meaning to at least 10-percent disabling) within one year from the date of the Veteran's separation from service.  However, this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043   (Fed. Cir. 1994).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

It also deserves pointing out, however, that the Court has held that § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal audiometric testing limits at time of separation from service.  See Hensley, 5 Vet. App. at 159.  The Court explained that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation from service, he nevertheless may establish his entitlement to service connection for a current hearing loss disability by submitting competent evidence showing the current disability is causally related to his service. Id. at 160.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Competency of evidence differs from its credibility and ultimate weight.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In deciding claims, the Board must assess the probative value of all evidence submitted, so including both lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether the evidence also is credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81.
As observed by the Federal Circuit Court, lay evidence must "demonstrate some competence."  See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  The Board may therefore discount the probative value of lay evidence if it finds such evidence not to be competent.  See id.; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  However, the Board may not "categorically" require medical evidence or disregard lay evidence without first assessing its competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to find "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the claimant's testimony on this issue as not competent simply because she was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it).  Importantly, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability, but this is entirely dependent on the specific type of disability at issue.  See Davidson, 581 F.3d at 1316.


Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Similarly, the Court has found a lay person competent to identify tinnitus and flat feet, which are disorders that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). 

However, lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  See Barr, 21 Vet. App. at 309.  For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a more medically complex condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).


The Federal Circuit Court has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances:  (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1). Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Id.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id. 

The competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility and probative value.  See Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74   1997; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Board discounts the weight of evidence it finds not to be credible.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

In determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors. See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

Analysis

The Veteran contends that his bilateral hearing loss and tinnitus are the result of his military service, therefore service-connected disabilities.  Through lay statements and his testimony during his October 2013 videoconference hearing before the Board, he maintained that he sustained acoustic trauma during his World War II service while stationed aboard the U.S.S. Tennessee.  He testified that he was a rigger engine switchboard operator and resultantly exposed to very loud noise from the engines without the benefit of any hearing protection.  In addition, he asserted that he was exposed to constant firing of guns without hearing protection.  He maintained, as well, that he had suffered from tinnitus on and off since service.

This claimed acoustic trauma in service is consistent with the places, types, and circumstances of his service, including as it at least partly involves events that are said to have occurred in combat during World War II against an enemy force.  38 U.S.C.A. § 1154(a) and (b); 38 C.F.R. § 3.304(d).  Thus, the Board concedes he had noise exposure during his service in the ways and capacities alleged.


In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit Court has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  And here, unfortunately, it is in this equally critical other respect that the evidence on the whole is less favorable to the Veteran's claims.

His military service ended in November 1945.

A review of the post-service medical evidence shows he receives treatment from both private providers and at the local VA Medical Center (VAMC) for various medical conditions and ailments.  A review of the VAMC treatment notes of record shows he has been followed for bilateral hearing loss disability since December 2004, so only for the last several years.  There are no private or VAMC records indicating he had sought evaluation or treatment for bilateral hearing loss disability or tinnitus prior to December 2004.  Additionally, there is no indication from the treatment notes of record that his bilateral hearing loss disability or tinnitus has been attributed to acoustic trauma sustained during his military service in World War II.


In October 2010, he had a VA audiological evaluation - in part to assist in making this necessary determination by obtaining a medical nexus opinion on this determinative issue of causation.  During that evaluation, he reported having difficulty understanding speech in all situations.  He also reported being exposed to guns firing aboard the ship and engine nose without hearing protection during his service.  He also acknowledged, however, working since service in an iron ore mine for one year and in a coal mine for one year, both also without hearing protection.  He additionally indicated that he also had worked since service as a welder for 36 years, both with and without hearing protection.  He added that, when he worked as a welder, he had an accident during which a hot ball of metal traveled down his left canal and burned through his tympanic membrane (eardrum).  He indicated it had happened 20 years earlier, and since that accident he had had many infections and problems.  He also reported working as a civilian in farm maintenance, without hearing protection.  As well, he indicated his recreational activities included woodworking, also without hearing protection.  He did not report experiencing tinnitus.

Based on the audiometric test results, the VA examiner diagnosed mild to profound sloping sensorineural hearing loss in the right ear and severe mixed hearing loss in the left ear.  Since the Veteran did not report any symptoms associated with tinnitus or that he suffered from tinnitus, the VA examiner did not consider it.

The VA examiner was asked to provide an opinion regarding the etiology of the Veteran's bilateral hearing loss disability and tinnitus - especially in response to the alleged relationship between these conditions and the noise exposure during his military service.  But to reiterate, since the Veteran did not report having tinnitus, the VA examiner solely considered the Veteran's bilateral hearing loss.  He opined that it was less likely than not that the Veteran's bilateral hearing loss disability was caused by or the result of noise exposure encountered during active service.  In disassociating the Veteran's hearing loss from his World War II service, the VA examiner conceded that his review of the Veteran's claims file produced no audiometrics from during the Veteran's service.  He nonetheless observed the Veteran had not sought help for hearing loss since his discharge in 1945 until 2005 or thereabouts and that the Veteran had presented with a long history of civilian occupational noise exposure where hearing protection was recommended.  The VA examiner further noted that the cause of the conductive component of the Veteran's left ear hearing loss (mixed hearing loss has conductive and sensorineural components) was related to the ball of hot weld that had rolled down his ear canal twenty years earlier, in the industrial accident.  Obviously then, that had nothing to do with his military service.

Also of record is the report of a June 2011 private audiological evaluation of the Veteran's hearing acuity from ENT South.  Attached to the evaluation were audiometric results from April to September 2011.  These audiometric results confirmed the Veteran had sufficient bilateral hearing loss to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered a ratable disability by VA standards.  The evaluating private audiologist opined that the Veteran had bilateral profound sensorineural hearing loss.  He noted that the Veteran had severe military acoustic trauma adjacent with just under five-inch 38 mount being shot with no hearing protection.  He also noted the Veteran was in a close environment to 14-inch shots being fired, and after service had worked in a boiler room with further acoustic trauma.  There, however, was no notation that the Veteran suffered from tinnitus.

During the October 2013 videoconference hearing the Veteran and his representative argued that, because of this additional opinion from this private audiologist, the evidence supporting the claims is just as probative as the evidence against the claims (referring to the VA examiner's contrary unfavorable opinion), in turn requiring that VA resolve what they believe is reasonable doubt in the Veteran's favor and grant the claims.  38 C.F.R. § 3.102.  But greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the Board finds that the report and opinion from the October 2010 VA audiological evaluation is the most probative evidence of record as it was definitive, based upon an evaluation of the Veteran, a complete review of his pertinent history, and consideration of his recounted history.  Additionally, and as mentioned most importantly, the October 2010 VA examiner provided a detailed rationale and explanation for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In comparison, the June 2011 private audiological evaluation and opinion lacks discussion of the basis for the opinion that the Veteran's bilateral hearing loss is the result of the acoustic trauma he sustained during his service versus the additional trauma (and even intercurrent injury) he has sustained also in the many years since his military service ended.  While the private evaluation acknowledged, so seemingly conceded, the Veteran had sustained additional acoustic trauma since his service, there was no correlation as to whether that additional noise exposure, post service, had led to the loss or decline of hearing acuity bilaterally.  In other words, this commenting private audiologist did not account for all of the relevant facts in terms of also reconciling these additional facts with his opinion, including in terms of why they are in his apparent estimation clinically insignificant.

Also already alluded to, very significant to providing probative value to an opinion is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran).  So as the Court made clear in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board, then, may conversely reject a medical opinion that was based on an inaccurate factual premise or that did not fully account for all of the relevant facts.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As the Court explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible if the Board rejects the statements of the Veteran as lacking credibility.

In this particular instance, in questioning the credibility of his lay testimony and the medical opinion resultantly relying on this lay testimony, the Board is by no means attempting to call the Veteran an outright liar, indeed, far from that.  What the Board is saying, instead, is that there was no acknowledgment of all the potentially relevant facts in providing the private audiologist's opinion, so not recognition of certain events that had occurred since service that are noteworthy.  As an example, the report and opinion from the June 2011 private evaluation did not consider the Veteran's reported history of the ball of hot weld that rolled down his left ear canal and the affect that traumatic event had on his hearing acuity in this ear, even if not also in his right ear.

Most of the probative value of a medical opinion is derived from discussion of its underlying rationale; mere review of the claims file cannot compensate for this.  In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court held that a bare conclusion, even one reached by a medical health care professional, is not probative without a factual predicate in the record.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions.  Neives-Rodriguez, 22 Vet. App. at 304, citing Stefl, 21 Vet. App. at 125 (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465   (1992)).

In contrast, the October 2010 VA compensation examiner provided a sufficient link between the Veteran's current bilateral hearing loss and acoustic trauma sustained since service (so not during) as a welder for 36 years, including in conjunction with the industrial accident involving his left ear in particular.  Therefore, the June 2011 private audiologist's opinion is insufficient to relate the Veteran's bilateral hearing loss disability to his service.

The Board acknowledges the Veteran is competent to report his symptoms of hearing loss and tinnitus.  Tinnitus, is "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of it, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).  However, as a layman, the Veteran is not competent to render a probative medical nexus opinion linking his current bilateral hearing loss disability and tinnitus to acoustic trauma sustained over 65 years ago during his service, especially recognizing the additional noise exposure he has had in the various capacities during the many years since his military service ended.  See Jandreau, 492 F. 3d 1372, 1376-77; see also Kahana, 24 Vet. App. 428, 434; see also Davidson, 581 F.3d 313, 1316.

In his August 2012 substantive appeal, the Veteran asserted that he had never received any type of hearing examination when leaving the military.  In addition, he argued that VA did not take into consideration that, when he was on active duty, complete medical records concerning hearing loss were not kept.  A review of his STRs, however, shows his hearing was assessed as normal during his October 1942 entrance examination.  Moreover, his hearing was again noted to have been normal at the time of his separation examination in November 1945.  Obviously, since he served during World War II, many of the more comprehensive measures for determining hearing acuity - such as a much more scientific audiogram and even speech recognition test - were not readily available or simply did not exist at the time of those evaluations when entering and exiting service.  But the fact remains that he also did not complain of hearing loss or tinnitus in either ear.  So there not only was not any objective clinical indication of these now claimed conditions, but also no relevant subjective complaints.  And this is also true for during the many ensuing years until 2004 or 2005.

In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But in cases where this inference is not prohibited 
[i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this circumstance, however, the Board must make two preliminary findings in order to rely on this inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.  See Kahana.  See also Forshey v. Principi, 284 F.3d 1335, 1358   (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence). 


(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred. In making this determination, the Board may be required to consider the limits of its own competence on medical issues."  See Kahana.

In deciding these claims, the Board already conceded the Veteran sustained acoustic trauma during his service in the manner alleged.  But this is not tantamount to also concluding he has consequent disability - in particular, the hearing loss and tinnitus claimed.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Veteran's STRs are entirely unremarkable for suggestion of bilateral hearing loss or tinnitus during his service, either in the way of a relevant subjective complaint (e.g., pertinent symptom, etc.) or objective clinical finding such as a noteworthy diagnosis.  There were also no ear diseases or defects present at the time of his military separation examination.  Additionally, there is no indication he complained of tinnitus or associated symptoms at the time of his separation examination.

The same, as mentioned, is also true for the many ensuing years, indeed, decades.  There was no suggestion, much less indication, of sensorineural hearing loss within the required one-year grace period following his discharge from service, so by November 1946, certainly not to the required minimum compensable degree of at least 10-percent disabling.  See 38 C.F.R. § 4.85.  The Board therefore cannot presume his sensorineural hearing loss, though later confirmed, was presumptively incurred during his service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

During his October 2013 videoconference hearing before the Board, the Veteran testified that he had experienced tinnitus periodically (on and off) since his service.  However, during his earlier October 2010 VA audiological evaluation, he did not report any history of tinnitus.  Moreover, during his June 2011 private audiological evaluation, he again did not report any history of tinnitus.  In addition, a review of his VA medical records gives no indication he has complained of tinnitus.  The Board thus finds that his complaints of tinnitus, while competent, are not credible to establish that he in fact suffers from this condition - much less that he has continuously since his service.


For these reasons or bases, the preponderance of the evidence is against these claims of entitlement to service connection for bilateral hearing loss disability and tinnitus, so the benefit-of-the-doubt doctrine is inapplicable, and these claims resultantly must be denied.


ORDER

The claim of entitlement to service connection for bilateral hearing loss disability is denied.

The claim of entitlement to service connection for tinnitus also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


